Citation Nr: 0206682
Decision Date: 06/21/02	Archive Date: 08/16/02

DOCKET NO. 94-46 190               DATE JUN 21, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Lincoln, Nebraska 

THE ISSUE 

Entitlement to service connection for post-traumatic stress
disorder (PTSD). 

REPRESENTATION 

Appellant represented by: John Stevens Berry, Attorney 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from July 1969 to January 1972, with
service in Vietnam from February 1970 to September 1971.

This appeal originally arose from a June 1994 rating action that
denied service connection for an acquired psychiatric disorder (to
include dysthymia and PTSD), headaches, multiple sclerosis with
numbness and tingling in the extremities and impotence, carpal
tunnel syndrome, degenerative disc disease of the lumbar spine,
skin disorders (to include as a result of exposure to Agent
Orange), and an eye disorder (to include presbyopia). The veteran
perfected an appeal to the Board of Veterans' Appeals and, in March
1995, the veteran testified at a hearing before a hearing officer
at the RO.

By decision of March 1997, the Board denied service connection for
all of the above-mentioned issues, and the veteran appealed those
denials to the United States Court of Veterans Appeals (the United
States Court of Appeals for Veterans Claims since March 1, 1999)
(Court). In January 1998, while the appeal was pending before the
Court the veteran's representative and VA General Counsel filed a
Joint Motion for Remand and to Suspend Further Proceedings (Joint
Motion), requesting that the Court (a) vacate that portion of the
Board's decision that denied service connection for PTSD, and
remand that issue to the Board for further development and
readjudication; and (b) dismiss all of the remaining claims for
service connection, inasmuch as the veteran had withdrawn his
appeal with respect to those issues. The Court granted the Joint
Motion by Order of February 1998.

In June 1998, the Board remanded the issue of service connection
for PTSD to the RO for further development of the evidence and for
due process development in compliance with the Court Order.

By decision of June 2000, the Board denied service connection for
PTSD. The veteran, in turn, appealed this decision to the Court.
This matter is currently before

2 -

the Board pursuant to the July 2001 Order of the Court that granted
a March 2001 Motion for Remand and to Stay Proceedings (filed by
the VA General Counsel, on the Secretary's behalf), vacating the
June 2000 Board decision, and remanding the matter to the Board for
proceedings consistent with the Motion.

FINDINGS OF FACT

1. All notification and development action needed to fairly
adjudicate the claim on appeal has, to the extent possible, been
accomplished.

2. The veteran has a diagnosis of PTSD, and has alleged
experiencing stressful events in service, to include mortar and
rocket attacks on his unit, witnessing the deaths of Vietnamese and
U.S. servicemen, and witnessing a truck sever a Vietnamese boy's
head.

3 . The veteran did not engage in combat with the enemy in service.

4. The occurrence of none of the veteran's claimed in-service
stressful experiences has been corroborated by service records or
other credible, supporting evidence, and the veteran has not
provided sufficient information for VA to further attempt to
independently corroborate any claimed in-service stressful
experience.

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38
U.S.C.A. 1110, 1154(b), 5103A, 5107 (West 1991); 38 C.F.R. 3.303,
3.304(f) (1994 and 2001).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the Court remanded this matter to
the Board for consideration of the Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which
was signed into law during the pendency of this appeal. 38 U.S.C.A.
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001). This
liberalizing law is applicable to this appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, VA promulgated regulations published at 66
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
3.102, 3.156(a), 3.159, 3.326(a)). The VCAA and implementing
regulations essentially eliminate the concept of the well-grounded
claim. 38 U.S.C.A. 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 3.102). They
also include an enhanced duty on the part of VA to notify a
claimant of the information and evidence needed to substantiate a
claim. 38 U.S.C.A. 5103 (West Supp. 2001); 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified at 38 C.F.R. 3.159(b)). In
addition, they define the obligation of VA with respect to its duty
to assist the claimant in obtaining evidence. 38 U.S.C.A. 5103A; 66
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R.
3.159(c)).

In this case, the RO has not explicitly considered the VCAA and its
implementing regulations in adjudicating the claim on appeal. That
notwithstanding, the Board finds that the duties imposed by the new
law and its implementing regulations have, essentially, been met.

First, VA has a duty to notify an appellant of any information and
evidence needed to substantiate and complete a claim. In this case,
the RO by letter of June 1994 advised the appellant and his
representative of the evidence that had to be submitted to
substantiate and complete a claim for service connection for PTSD,
and they were notified in the June 1994 rating action, the August
1994 Statement of the Case (SOC), the July 1995 Hearing Officer's
decision, and the July 1995 Supplemental SOC (SSOC) of the evidence
that served as the basis for the denial of the claim. In

4 -

a December 1994 deferred rating action and a January 1995
memorandum, the RO furnished answers to the representative's
specific October and December 1994 questions about the evidence
that had been submitted, and the additional evidence needed to
substantiate the claim. The Board, by Remand Order of June 1998,
and the RO, by letter of September 1998, advised the appellant and
his representative of the specific evidence that had to be
submitted to substantiate and complete the claim for service
connection for PTSD. The December 1999 SSOC notified the appellant
and his representative of the additional evidence that had been
considered in continuing to deny service connection. VA has no
outstanding duty to inform the appellant that any additional
information or evidence is needed. The Board concludes that the
discussion in the rating actions, SOC, Hearing Officer's decision,
SSOCs, Board Remand Order, letters, and memorandum sent to the
appellant and his representative properly and adequately informed
them of the information and evidence needed to substantiate his
claim for service connection for PTSD, and complied with VA's
notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim for service connection for
PTSD. In this case, the Board is satisfied that the RO, both on its
own initiative and pursuant to the Board's Remand Order and the
Orders of the Court, has obtained all available service medical,
personnel, and administrative records from all relevant sources
identified in the record, and that all such records have been
associated with the claims file. NARA in December 1998 and USASCRUR
in November 1999 responded to the RO's November 1998 requests for
information about the veteran's claimed in-service stressor, and
the numerous military records furnished by USASCRUR have been
associated with the claims file. The veteran's representative did
not respond to the Board's January 2002 letter notifying him of his
right to submit additional argument and evidence in support of the
appeal. The Board is satisfied that all available pertinent
evidence has been associated with the claims file, and that there
is no additional existing evidence outstanding that is necessary
for a fair adjudication of the issue on appeal.

5 -

Under these circumstances, the Board finds that adjudication of the
above- referenced issue at this juncture, with remand to the RO for
initial consideration under the new law, poses no risk of prejudice
to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394
(1993). The claim is ready to be considered on the merits

I. Background

The service medical records are completely negative for complaints,
findings, or diagnoses of PTSD. The veteran was psychiatrically
normal on separation examination of December 1971.

The veteran's Enlisted Qualification Record reflects that his
military occupational specialties (MOSS) in service were as an
automotive and metal body repairman. He was noted to have
participated in the 1970 Vietnam winter-spring campaign and in 2
unnamed campaigns.

The veteran's service medical and personnel records contain no
evidence that he engaged in combat with the enemy in Vietnam, or
that he received any award or citation that indicates that he
engaged in such combat.

On VA fee-basis psychiatric examination of December 1993, the
veteran reported that in Vietnam he had been assigned to a heavy
equipment unit that was a target of rocket and small arms fire. He
described general experiences that upset him, including witnessing
Vietnamese people and U.S. servicemen being killed. He complained
of mood shifts, irritability, anxiety, and feelings of detachment
since returning from Vietnam. He said that he was bitter about the
Vietnam War and felt that it should have been handled differently.
He reported occasional nightmares in which he smelled rotting
corpses. He stated that movies and events that reminded him of
Vietnam caused him periods of anxiety and apprehension, and he
avoided thinking about his experiences. He stated that he was
unable to recall some aspects of his trauma, such as the people
that were killed. He denied sleep disturbance, but reported some
feelings of hypervigilance and difficulty concentrating. He
indicated

6 -

that his symptoms had not affected his employability, but felt that
they had had an impact on the quality of his interpersonal
relationships. He also noted that after he was diagnosed with
multiple sclerosis in 1988, he became depressed and started to
drink more heavily. On examination, the veteran was friendly and
cooperative. Mood was stable, and affect was slightly blunted and
possibly mildly depressed. He denied any suicidal ideation, and
there was no evidence of delusions. Judgment and memory were
intact. The doctor concluded that the veteran had provided a
history of characteristics that were associated with PTSD, and that
the PTSD symptoms were of mild to moderate severity and would have
to be corroborated by others. The examiner also noted that the
veteran had a depressive type of orientation but denied being
depressed. The diagnoses included rule-out dysthymia associated
with multiple sclerosis, and possible PTSD that required further
evidence.

In a December 1993 statement, the veteran reported an in-service
event as a stressor in support his claim for service connection for
PTSD. He stated that he saw a Vietnamese person struck by a truck,
and that the truck driver stated that he had been told never to
stop on such occasion and to just keep going, which was what the
truck driver in fact did.

On VA fee-basis psychiatric examination of March 1994 by the same
doctor who examined the veteran in December 1993, the veteran
reported that his military unit in Vietnam had been the target of
repeated rocket and small arms fire, and that he saw a number of
Vietnamese and U.S. servicemen killed. He also repeated the
incident wherein he saw a Vietnamese person struck by a truck, and
the truck driver told him that his commanding officer had
instructed him not to stop if such an incident occurred. After
mental status examination, the doctor concluded that the veteran
had again provided a history of PTSD characteristics that appeared
to be of moderate severity. It was indicated further that the
veteran was drinking alcohol as a way of dealing with his PTSD
symptoms. The examiner noted that this second evaluation confirmed
that the veteran had a pronounced depression. The diagnoses
included PTSD, dysthymia, and rule-out possible cyclothymic
personality.

7 -

By letter of June 1994, the RO requested specific information from
the veteran concerning the specific traumatic incidents that he
claimed to have witnessed in Vietnam, including dates, places and
the names of other individuals involved. The veteran responded
subsequently in June, describing an inservice incident wherein in
early 1971, enroute back from Lhu Duc, he saw a truck in front of
his 2.5-ton truck strike and kill a Vietnamese boy. The boy's head
had gotten caught between the two back tires of the truck, he was
decapitated, and the head was thrown to the front of the truck in
which the veteran was riding. The truck did not stop because the
driver had been instructed never to stop for such incidents. The
veteran stated that p he never said anything to anyone about that
incident, and did not know if anyone else did either.

During the March 1995 RO hearing, the veteran testified that the
incident in which a truck ran over a Vietnamese boy occurred inside
of a village, and that he did not think that anyone had reported
the incident. He also stated that during his service in Vietnam he
would assist with patrolling the perimeter of the base; one night
he and other service members shot at some "visitors," but he did
not know whether any of them were struck. He stated that he had not
felt that he had been at any great risk during that incident, and
had not felt as though he was being attacked. He stated that
shooting at those, people didn't make him feel very good, but
having them come towards him did not upset him. The veteran stated
that he had not received any treatment for PTSD.

In a December 1998 letter, the National Archives and Records
Administration (NARA), in response to the RO's November 1998
request for information about the alleged 1971 motor vehicle
accident in Vietnam in which a Vietnamese boy was killed, advised
that a search of the records of the U.S. Forces in Southeast Asia
from 1950 to 1975 (Record Group 472) was negative for a report of
the accident in the records of the 632nd Maintenance Company or the
79th Maintenance Battalion. It was noted that the incident could be
reflected in the military police desk blotters of the 18th Military
Police Brigade; however, access to those records was restricted due
to the sensitive nature of the information contained therein. The
RO was advised to

8 -

contact the U.S. Armed Services Center for Research of Unit Records
(USASCRUR) for a search of those records.

In November 1999, USASCRUR, in response to the RO's November 1998
request for information about the alleged 1971 motor vehicle
accident in Vietnam in which a Vietnamese boy was killed, forwarded
numerous copies of Operational Reports - Lessons Learned submitted
by the higher headquarters of the 632d Equipment Maintenance
Company for the periods from May to October 1970 and February to
October 1971. These records listed activities encountered by the
reporting unit. There was no mention of the 632nd Equipment
Maintenance Company in these records. Appellate review of the
records received shows only one entry for enemy activity, which
involved a unit other than the veteran's. Enemy activity was
reported to have been at a low level, and remained sporadic and
light, during the periods of time in question.

II. Analysis

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated in wartime service. 38
U.S.C.A. 111O. Such a determination requires a finding of a current
disability that is related to an injury or disease incurred in
service. Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v.
Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be
granted for any disease diagnosed after discharge, when all of the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d).

Service connection for PTSD requires: (1) medical evidence
diagnosing the condition, (2) credible supporting evidence that the
claimed, in-service stressor actually occurred, and (3) a link,
established by medical evidence, between current symptomatology and
the claimed, in-service stressor. 38 C.F.R. 3.304(f).
[Parenthetically, the Board notes that the version of the law in
effect at the time the veteran initially filed his claim for
service connection for PTSD required a "clear" diagnosis of PTSD,
that requirement has since been eliminated; as, in this regard,

9 -

the current version of 3.304(f) as regards the three regulatory
criteria--requiring only a diagnosis rendered in accordance with 38
C.F.R. 4.125(a) (2001), which incorporates the provisions of the
Fourth Edition of the Diagnostic and Statistical Manual of Mental
Disorders (DSM-IV)--is more favorable to the veteran, it must be
considered in the adjudication of his claim. See Dudnick v. Brown,
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13. A more
recent amendment to 38 C.F.R. 3.304(f), effective May 7, 2002,
which pertains to evidence necessary to establish a stressor based
on personal assault, does not change the three criteria noted
above, and is inapplicable to the claim on appeal. See 67 Fed. Reg.
10330-10332 (March 7, 2002).]

In this case, the veteran alleges that he has PTSD as a result of
having experienced stressful events in service in Vietnam, to
include witnessing Vietnamese and U.S. soldiers being killed, and
an incident in which he saw a Vietnamese boy's head severed by a
military truck.

The record shows that the veteran underwent two VA psychiatric
examinations. In December 1993, the examiner indicated that the
veteran's PTSD symptoms required further corroboration, and the
diagnoses included possible PTSD that required further evidence. On
subsequent examination in March 1994, the veteran related the
incident involving the Vietnamese individual being struck by a
truck, and the same physician who had previously examined the
veteran diagnosed PTSD and dysthymia; a possible cyclothymic
personality remained to be ruled-out.

Setting aside, for the moment, the question of the credibility of
the diagnosis (inasmuch as the March 1994 physician did not then
identify the specific stressor underlying the diagnosis, and the
occurrence of none of the veteran's claimed in- service stressful
experiences, to include that related during the examination, had
then been verified), the fact remains that the first of the
required elements for granting a claim for service connection for
PTSD--A medical diagnosis of the condition (presumably rendered in
accordance with the DSM-IV)--is present. What is missing is this
case, however, is the second of the three criteria under

10 -

38 C.F.R. 3.304(f)--credible supporting evidence that any of the
claimed, in-service stressors actually occurred.

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary, depending upon whether the veteran engaged in "combat
with the enemy" in service. The Court has held that VA must make a
specific finding as to whether the veteran engaged in combat. See
Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 10
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Participation in combat, a determination that is to be made on a
case-by-case basis, requires that the veteran have personally
participated in events constituting an actual fight or encounter
with a military foe or hostile unit or instrumentality. VAOPGCPREC
12-99 (October 18, 1999). If the evidence establishes that the
veteran engaged in combat with the enemy and the claimed stressor
is related to that combat, then the veteran's lay testimony alone
may establish the occurrence of the claimed in-service stressor,
and no further development or corroborative evidence is required,
provided such testimony is "satisfactory," i.e., credible, and
"consistent with the circumstances, conditions, or hardships of
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.3 04(f) (2001);
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98. If,
however, VA determines either that the veteran did not engage in
combat with the enemy or that the veteran did engage in combat, but
that the alleged stressor is not combat-related, the veteran's lay
testimony, by itself, is not sufficient to establish the occurrence
of the alleged stressor. Instead, the record must contain evidence
that corroborates the veteran's testimony or statements. See Cohen,
10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the evidence
show, that he engaged in combat with the enemy during his service
in Vietnam. His DD Form 214, his report of service discharge, lists
his military occupational specialities as automotive and metal body
repairman. Moreover, although he received various medals, to
include the National Defense Service Medal, the Vietnam Service
Medal, and the Republic of Vietnam-Campaign Medal, there is no
evidence that he received any award or citation specifically
indicative of combat service. His service

personnel records do not otherwise establish evidence of combat
with the enemy in service. Under such circumstances, corroboration
of the occurrence of the veteran's claimed in-service stressful
experiences is necessary. In this case, however, the Board finds
that the record contains no such corroboration.

Pursuant to the February 1998 Court Order, the Board remanded this
case to the RO, in June 1998, for further development of the
evidence and for due process development, to include attempting to
verify with NARA and USASCRUR any combat action or claimed stressor
experienced by the veteran in service. The Board requested that the
RO first attempt to obtain additional information from the veteran
to facilitate such development. Consistent with the Board's
direction, the RO, in September 1998, requested, through the
veteran's representative, that the veteran provide specific
information about the stressors he allegedly experienced in
Vietnam. Neither the veteran nor his representative responded to
this request.

However, because the veteran had previously reported that the
alleged inservice stressor involving the death of a Vietnamese boy
had occurred in early 1971, in November 1998, the RO attempted to
independently verify the occurrence of, at least, this claimed in-
service stressful event. Initially, this took the form of a request
to NARA, accompanied by copies of statements made by the veteran
during the pendency of this appeal. That proved unsuccessful, as
indicated by NARA's letter of December 1998, but the RO also
contacted USASCRUR, furnishing the claimed stressor details
provided by the veteran as well as copies of his statements. As
noted above, the November 1999 response from USASCRUR confirmed
neither the occurrence of the reported stressful incident involving
the Vietnamese boy nor that the veteran's unit was involved in
combat with the enemy in service. Furthermore, the veteran has
neither furnished any other evidence indicating that his unit
engaged in combat with the enemy in service, nor evidence
supporting the occurrence of any claimed in-service stressful
experience, to include the incident involving the Vietnamese boy.
The veteran also has not provided sufficient information for VA to
further attempt to independently corroborate any claimed in-
service stressful experience.

12 -

Simply stated, there is no credible evidence that a claimed
stressor (sufficient to support a diagnosis of PTSD) actually
occurred, an essential criterion of 38 C.F.R. 3.304(f). Thus, the
claim for service connection for PTSD must be denied. In reaching
this conclusion, the Board has considered the applicability of the
benefit-of-the-doubt doctrine. However, as the preponderance of the
evidence is against the veteran's claim, that doctrine is not
applicable in the instant appeal. See 38 U.S.C.A. 5107(b) (West
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for PTSD is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 13 -

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

14 -



